Citation Nr: 1107872	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus, type II, including as due to exposure to herbicides.

2.  Entitlement to service connection for claimed coronary artery 
disease including as due to exposure to herbicides.

3.  Entitlement to service connection for claimed colon cancer 
including as due to exposure to herbicides.

4.  Entitlement to service connection for claimed erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the RO.   

The Veteran was afforded a hearing held at the RO before the 
undersigned Veterans Law Judge in September 2010.    


FINDINGS OF FACT

1.  The Veteran is not shown to have served in or on the inland 
waterways of the Republic of the Vietnam during the Vietnam era.   

2.  The Veteran is not found to have presented credible lay 
assertions that would tend to show that he was exposed to 
herbicides in the Philippines or while serving on board ship 
during service.  

3.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus type II, coronary artery disease, 
colon cancer or erectile dysfunction during service or for many 
years thereafter.    

4.  The currently demonstrated diabetes mellitus, coronary artery 
disease, colon cancer and erectile dysfunction are not shown to 
be due to documented herbicide exposure or another event or 
incident of his period of active service.   


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by diabetes mellitus type 
II is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have been 
incurred therein; nor may it be presumed to be due to documented 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  

2.  The Veteran's disability manifested by coronary artery 
disease is not due disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred therein; nor may it be presumed to be due to documented 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010). 

3.  The Veteran's disability manifested by colon cancer is not 
due disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein; nor may it be presumed to be due to any Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

4.  The Veteran's disability manifested by erectile dysfunction 
is not due disease or injury that was incurred in or aggravated 
by active service; nor may it be presumed to be due to Agent 
Orange exposure.  §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in December 
2006, prior to the initial adjudication of the claims, and in 
July 2009.    

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in the December 2006 letter.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claims.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records and personnel records were obtained.  The RO 
contacted the National Personnel records center to obtain 
information as to whether the Veteran served in country in 
Vietnam. 

The VA treatment records from VA dated from 2006 to October 2009 
were obtained and associated with the claims folder.  Private 
medical records identified by the Veteran were obtained and 
associated with the claims folder.  Social Security records are 
associated with the file.  There is no identified relevant 
evidence that has not been obtained for review.  

VA examinations were not conducted for the service connection 
issues.  However, such additional action is not warranted.  In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA is not obligated to afford the Veteran VA 
examinations.  There is no competent evidence of an event, injury 
or disease in service.  In the absence of competent evidence 
linking any of the condition to documented exposure to herbicides 
or another event in service, there is no reasonable possibility 
that a VA examination would serve to substantiate the claims.  

Thus, the Board finds that a medical opinion or examination is 
not necessary.  There is probative evidence establishing that the 
current disabilities manifested many years after service and 
there is sufficient competent medical evidence on file for the 
Board to make a decision on the claim.  

Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding the whether the Veteran's claimed disorders are 
etiologically related to service is not warranted.  38 C.F.R. § 
3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for a 
disability initially diagnosed after service when all of the 
evidence shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if diabetes mellitus, cardiovascular disease, or a malignant 
tumor became manifest to a degree of 10 percent or more within 
one year from the date of the Veteran's termination of such 
service, that condition would be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Presumptive service connection on the basis of herbicide exposure 
is provided for specified diseases manifested to a degree of 10 
percent within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  

Specifically, the final rule makes the following changes to 
§ 3.309(e):

Removes "Chronic lymphocytic leukemia" and replaces 
it with "All chronic B-cell leukemias (including, but 
not limited to, hairy-cell leukemia and chronic 
lymphocytic leukemia)"; 

Adds "Parkinson's disease" immediately preceding 
"Acute and subacute peripheral neuropathy";  

Adds "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, 
unstable and Prinzmetal's angina)" immediately 
following "Hodgkin's disease"; and 

Adds a new Note 3 at the end of § 3.309 which reads as 
follows:  "For purposes of this section, the term 
ischemic heart disease does not include hypertension 
or peripheral manifestations of arteriosclerosis such 
as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally 
accepted medical definition of Ischemic heart 
disease."

The final rule is applicable to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  
Additionally, VA will apply this rule in readjudicating certain 
previously denied claims as required by court orders in Nehmer v. 
Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veteran's Claims (Court) stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran claims that his coronary artery disease, colon 
cancer, and diabetes mellitus are due to the exposure to Agent 
Orange while serving during the Vietnam era.  He also contends 
that his coronary artery disease and erectile dysfunction 
secondary to the diabetes mellitus type II.   

The Veteran asserts that, while serving aboard the USS Hornet, he 
was exposed to Agent Orange in Subic Bay, Philippines and when 
the ship was on station off the coast of Vietnam.  See the 
Veteran's testimony at the September 2010 hearing before the 
Board. 

The applicable law provides that a Veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  "Service in the Republic of 
Vietnam" includes service in the waters off shore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116.; 38 
C.F.R. § 3.307(a)(6)(iii).

A veteran must actually set foot within the land borders of 
Vietnam, to include the contiguous waterways, in order to be 
entitled to the statutory presumptions for disabilities claimed 
as a result of exposure to herbicides.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

The Veteran's service records confirm that the Veteran served 
aboard the USS Hornet during the Vietnam era from May 1968 to 
September 1969.  These records show that the USS Hornet served in 
the official waters of the Republic of Vietnam from November 3 to 
15, 1968; November 28 to December 19, 1968; January 5 to 22, 
1968; February 5 to 23, 1969; March 5 to 22, 1969; and from April 
2 to 17, 1969.  See the January 2007 response from the National 
Personnel Records Center.  

The USS Hornet is an aircraft carrier and was a blue water ship.  
See the Dictionary of American Naval Fighting Ships.  

There is no presumption for exposure to herbicides for a Veteran 
who served aboard ship off the shores of the Republic of Vietnam.  
Thus, the Veteran's service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, in and of 
itself, cannot constitute requisite service for purposes of 38 
U.S.C. § 101(29)(A).  See VAOPGCPREC 27-97.

Moreover, there is no showing that the Veteran was on a ship that 
entered in the waterways of Vietnam.  The Veteran in this regard 
does not assert that he came ashore or served aboard a ship in 
the waterways in the Republic of Vietnam.

The record shows that the USS Hornet was a "blue water" vessel.  
This ship is not listed on VA's list of ships with inland "brown 
water" service.  See VA's Compensation & Pension Service Bulletin 
dated in January 2010.  

The Board in this regard is bound by VA's General Counsel Opinion 
and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 
1168 (Fed. Cir. 2008) upholding that determination that service 
on a deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the Republic 
of Vietnam.  See VAOPGCPREC 27-97.

The Veteran also asserts that he was exposed to Agent Orange when 
his ship visited Subic Bay in the Philippines.  However, VA by 
regulation does not recognize a presumption of exposure to 
herbicides based on service in the Philippines.  

VA and Department of Defense have identified countries where 
Agent Orange was used, and the Philippines is not one of the 
identified countries.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003 and VBA Fast Letter 
09-20 (May 6, 2009).

If the claim is based on general herbicide use within the base, 
such as small-scale brush or weed clearing activity along the 
flight line or around living quarters, there are no records of 
such activity involving herbicides, only the commercial 
herbicides that would have been approved by the Armed Forces Pest 
Control Board and sprayed under the control of the Base Civil 
Engineer. Since 1957, the Armed Forces Pest Control Board (now 
the Armed Forces Pest Management Board) has routinely provided 
listings of all approved herbicides and other pesticides used on 
U.S. Military Installations worldwide.  VA M21-1MR Manual, Part 
IV, section ii.2, Chapter 10, paragraph q (2009).

The Veteran in support of his claims has submitted two articles 
from internet sites to show that, in fact, Agent Orange was used 
in the Philippines.  

An article dated in January 2005 indicates that New Zealand had 
admitted supplying Agent Orange chemicals to the United States 
(US) during the Vietnam War.  The article indicates that the 
chemical was sent to bases in Subic Bay, Philippines during the 
1960's.  

The Veteran also submitted a June 1998 Technical Review Report of 
the Environmental Baseline Survey of the former US Navy 
Installation at Subic Bay, Philippines.  The report indicates 
that the purpose of the technical review was to determine whether 
the conclusions of the Environmental Baseline Study (EBS) were 
technically sound.  It was concluded that the EBS study did not 
accurately characterize contamination at Subic Bay and the 
potential effects on adverse impacts to human health and 
environment.  

However, the Board finds that neither article serves to establish 
that the Veteran was exposed to Agent Orange while stationed at 
Subic Bay.  The articles, in fact, do not show that Agent Orange 
was used at any base in the Philippines.  

The first article suggests that Agent Orange may have been stored 
at Subic Bay, but not that it was used.  Rather, the official 
records showing that Agent Orange was not used or sprayed at any 
military base in the Philippines and call into question the 
credibility of the Veteran's assertions that he was exposed to 
this chemical in that country.  

The second article also does not serve to establish that Agent 
Orange was used or sprayed on any military base in the 
Philippines.  This article addresses other toxins apparently used 
in the Philippines.  

As such, the articles have little or no probative value in 
establishing  that the Veteran was exposed to Agent Orange in the 
Philippines.    

At the recent hearing in September 2010, the Veteran testified 
that, while the USS Hornet was docked at Subic Bay, he lived on 
the ship and went into town but not into the countryside.  He 
also testified that he did not know if the vegetation at that 
site had been sprayed with Agent Orange.  

As such, the Board finds the Veteran's lay assertions lack 
credibility for the purpose of identifying that he was actually 
exposed to herbicides in the Philippines.   

Consequently, the Veteran's claim of service connection for 
diabetes mellitus and coronary artery disease does not fall 
within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 
(which provides for establishing service connection for diseases, 
including prostate cancer, on a presumptive basis based on 
herbicide exposure therein for veterans who served in Vietnam).

The claims of service connection for colon cancer and erectile 
dysfunction as due to Agent Orange exposure must fail because the 
presumption does not apply to colon cancer as one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).

In that regard, the Board notes that the Secretary has determined 
that there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted. See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Although the evidence does not support a presumptive link between 
the Veteran's claimed disorders and his active service, the 
United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The preponderance of the evidence establishes that the diabetes 
mellitus Type II, coronary artery disease, colon cancer and 
erectile dysfunction were first shown to be clinically present 
many years after service.  Moreover, there is no competent 
evidence that tends to relate the onset of any of these disorders 
to an event or other incident of his active service.  

The enlistment examination in March 1967 and separation 
examination in September 1969 indicated that examination of the 
endocrine system, heart, vascular system, genitourinary system, 
anus, and rectum were normal.  There is no evidence of symptoms, 
complaints or diagnoses referable to any of the claimed disorders 
in service.   

The post service treatment records show that Type II diabetes 
mellitus and erectile dysfunction were diagnosed in approximately 
2000 and that the coronary artery disease and colon cancer were 
diagnosed in 2005.  Such a lengthy time interval between service 
and the earliest post service clinical documentation of the 
disability is of itself a factor for consideration against a 
finding that the disability is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus 
between the claimed Type II diabetes mellitus, coronary artery 
disease, colon cancer, and erectile dysfunction and any 
documented event or incident of service.  There is no medical 
evidence that links the claimed disabilities to service.

The Veteran's own statements that the claimed disorders are 
related to service to include as due to herbicide exposure can be 
afforded little probative weight because he lacks the expertise 
to render opinions about such medical or scientific matters.  

Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).   
 
Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus type II, coronary artery 
disease, colon cancer and erectile dysfunction. 
 
The Veteran also asserts that his erectile dysfunction and 
coronary artery disease are caused by his diabetes mellitus type 
II.  A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (effective prior to 
and from October 10, 2006).  

In the present case, as service connection has not been granted 
for diabetes mellitus type II, the claim of service connection 
for erectile dysfunction and coronary artery disease on a 
secondary basis must fail by law.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).   



ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for coronary artery disease is denied. 

Service connection for colon cancer is denied. 

Service connection for erectile dysfunction is denied. 


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


